DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-5, 7-16, and 18-20 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art fails to teach the claimed inventions as recited in the independent claims, including the claimed steps of storing a plurality of map images in a database of a mobile device, wherein the plurality of map images depict historical traffic conditions; identifying a real time condition, determined based on a current time, for the location of the mobile device; selecting a map image from the plurality of map images representative of the real time condition; sending the location of the mobile device to a server; and receiving an identification key from the server, wherein the map image is selected, in combination with the remaining claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
Art Unit 3663
January 12, 2022